                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


DAVID WELLINGTON,
     Plaintiff,

vs.                                                                No. CIV. 17-CV-0732 JAP

FERNANDO DAZA,
SPECIAL AGENT HAND,
SPECIAL AGENT MARSHALL,
UNKNOWN AGENT 1,
UNKNOWN AGENT 2,
UNKNOWN AGENT 3
UNKNOWN AGENT 4,
UNKNOWN AGENT 5,
     Defendants.


                         MEMORANDUM ORDER AND OPINION


        On August 15, 2018, Plaintiff David Wellington filed a motion asking the court to enjoin

the Government from retaining or using items seized under a search warrant, arguing agents

obtained the items the items unconstitutionally.1 The Government responded on behalf of

Defendants Special Agent (SA) Fernando Daza, SA Gregory Hand, and SA Sean Marshall,2 and

Plaintiff replied.3

        Because Plaintiff has not met his burden in showing a preliminary injunction is

necessary, the Court will deny Plaintiff’s Motion.



1
  See PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION (Doc. 51) (Motion).
2
  See RESPONSE OF THE DEFENDANTS IN OPPOSITION TO PLAINTIFF’S MOTION FOR A
PRELIMINARY INJUNCTION (Doc. 55) (Response).
3
  See REPLY TO OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION (Doc. 57) (Reply).

                                                1
      I.      BACKGROUND AND PROCEDURAL HISTORY

           The following facts are undisputed except where noted. On March 10, 2017, SA Daza

gave an Affidavit and application to United States Magistrate Judge William P. Lynch to obtain a

warrant to search the home of Plaintiff on 2124 Altura Verde Lane, Albuquerque NM. Compl.

(Doc. 1), Ex. A, p. A-1. Magistrate Judge Lynch granted the application. The application for the

warrant indicates that the purpose of the warrant was to seize “fruits and instrumentalities of

crimes relating to violations of 26 U.S.C. § 7201 (Attempt to Evade Taxes) and 18 U.S.C. § 371

(Conspiracy) for the time-period of January 1, 2005 through the present. Id. at A-4. Included in

the list of the items to be seized was “[t]ax defier paraphernalia to include books, instructions

manuals and how to pamphlets.” Id. at A-5.

      Agents executed the warrant on March 14, 2017. Id. at 5. During the search, the agents seized

paper documents, computers, and the electronic records stored on the computers. Compl., Ex. B,

General Inventory at B-1-B-4. The parties dispute whether the Affidavit was attached to the

Warrant when the agents executed it.

      On April 18, 2017, Plaintiff filed a motion for return of his property under Fed. R. Crim. P.

41(g) in miscellaneous case number 17-MR-086 assigned to the warrant application. On October

10, 2017, Magistrate Judge Jerry H. Ritter, denied the motion, after concluding that a United

States Magistrate Judge does not have jurisdiction to hear a Rule 41(g) motion.4 Plaintiff

appealed. On January 8, 2018, the Tenth Circuit declined to review Magistrate Judge Ritter’s

Order, finding that it did not have jurisdiction to review an order entered by a magistrate judge

unless the magistrate judge was proceeding with the consent of the parties after designation by a




4
    See MEMORANDUM OPINION AND ORDER, 1:17-MR-0186 (Doc. 14).

                                                   2
district judge under 28 U.S.C. § 636(c).5 The Tenth Circuit declined to consider Plaintiff’s

request for a writ of mandamus.

        While Plaintiff’s 41(g) motion wound its way through the courts, on July 12, 2017,

Plaintiff filed this civil Complaint.6 The Complaint lists seven causes of action alleging

violations of Plaintiff’s First and Fourth Amendment rights. Each claim relies on Plaintiff’s

premise that the warrant executed at Plaintiff’s house was a “general warrant” unsupported by

probable cause.7 According to Plaintiff, the warrant further violated his First Amendment rights

because the federal agents seized publications, documents, and other information about his

associates based solely on the “tax defier” ideas these items expressed. In response to the

Complaint, Defendants sought and received an Order from the Court staying the litigation and

giving them until April 1, 2018 to answer the Complaint.8 The Stay Order allowed the Affidavit

to remain sealed.




5
  See Order, Appellate Case No. 17-2205 (10th Cir. January 8, 2018); docketed in district court under No. 1:17-MR-
00186 (Doc. 21).
6
  See COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES (JURY TRIAL
REQUESTED) (Doc. 1) (Compl.).
7
  Specifically, the Claims at issue are:
         Claim 1: Defendants violated Plaintiff’s Fourth Amendment right to be free from unreasonable search and
                    seizure because they conducted a general search of his property, seizing items regardless of
                    whether the warrant included them;
         Claim 2: Defendants violated Plaintiff’s Fourth Amendment rights to be free of unreasonable search and
                    seizure because the agents conducted a general search of his electronic equipment;
         Claim 4: Defendants violated Plaintiff’s Fourth Amendment rights when the agents seized him;
         Claim 5: Defendants violated Plaintiff’s First Amendment rights when the agents seized publications based
                    solely on the content and ideas they expressed;
         Claim 6: Defendants violated Plaintiff’s First Amendment rights when the agents seized information about
                    Plaintiff’s associates;
         Claim 7: The Governments retention of Plaintiff’s property violates his Fourth Amendment rights.
See Compl. (Doc. 1).
8
  See DEFENDANTS’ MOTION TO STAY TIME TO ANSWER AND TO STAY LITIGATION FOR SIX
MONTHS (Doc. 17) and ORDER GRANTING DEFENDANTS’ MOTION TO STAY TIME TO ANSWER AND
TO STAY LITIGATION (Doc. 28) (Stay Order).

                                                        3
          On February 9, 2018, Plaintiff filed a motion seeking to consolidate the 41(g) case with

his Complaint. The motion was fully briefed.9 The Court denied the motion,10 finding that it did

not have jurisdiction over the 41(g) case. The Court also observed that even if it had jurisdiction

over the 41(g) case, the case had been mooted by the return of the Plaintiff’s property. Denial

Order (Doc. 38) at pp. 4-5.

          On April 6, 2018, Plaintiff filed a motion asking the Court to grant him partial summary

judgment on his claims that the search warrant was facially invalid and that the Government did

not have qualified immunity.11 The Court denied Plaintiff’s motion.12 In the Summary Judgment

Order the Court found that the warrant was not facially invalid as it satisfied the particularity

requirement of the Fourth Amendment. Summary Judgment Order (Doc. 46) at 16-17. Because

the Court did not have the sealed Affidavit that accompanied the application for the warrant, the

Court reserved ruling on the issue of whether the warrant was overbroad and supported by

probable cause. Id. at 24. The Court further found that the seizure of items specifically related to

tax evasion and conspiracy did not violate Plaintiff’s First Amendment rights even when

described as “tax defier paraphernalia.” Id at 20-24. Finally, the Court ordered the Government

to answer Plaintiff’s Complaint, which it did.13

    II.      LEGAL STANDARD

          “As a preliminary injunction is an extraordinary remedy, the right to relief must be clear

and unequivocal.” SCFC ILC, Inc. v. Visa USA., 936 F.2d 1096, 1098 (10th Cir. 1991) (internal



9
  See PLAINTIFF’S MOTION FOR CONSOLIDATION OF CASES (Doc. 30); RESPONSE IN OPPOSITION TO
PLAINTIFF’S MOTION TO CONSOLIDATE (Doc. 33); and REPLY TO OPPOSITION TO MOTION FOR
CONSOLIDATION OF CASES (Doc. 34).
10
   See MEMORANDUM OPINION AND ORDER (Doc. 38) (Denial Order).
11
   See PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT (Doc. 40).
12
   See MEMORANDUM OPINION AND ORDER DENYING MOTION FOR PARTIAL SUMMARY
JUDGMENT (Doc. 46) (Summary Judgment Order).
13
   See ANSWER TO COMPLAINT BY DEFENDANTS DAZA, MARSHALL, AND HAND (Doc. 47).

                                                   4
citation omitted) (overruled on other grounds by O Centro Espirita Beneficiente Uniao Do

Vegetal v. Ashcroft, 389 F.3d 973, 975 (10th Cir. 2004) (en banc)). A movant must show four

factors to establish a right to a preliminary injunction: “(1) [he] is substantially likely to succeed

on the merits; (2) [he] will suffer irreparable injury if the injunction is denied; (3) [his]

threatened injury outweighs the injury the opposing party will suffer under the injunction; and

(4) the injunction would not be adverse to the public interest.” Awad v. Ziriax, 670 F.3d 1111,

1125 (10th Cir. 2012) (alterations in original) (quoting Beltronics USA, Inc. v. Midwest Inventory

Distribution, L.L.C., 562 F.3d 1067, 1070 (10th Cir. 2009)).

           The following three types of preliminary injunction are specifically disfavored: (1)

preliminary injunctions that alter the status quo; (2) mandatory preliminary injunctions; and (3)

preliminary injunctions that afford the movant all the relief that it could recover after a full trial

on the merits. O Centro Espirita Beneficiente Uniao Do Vegetal, 389 F.3d at 977. A mandatory

preliminary injunction is one that requires the “nonmoving party to take affirmative action”.

Attorney Gen. of Oklahoma v. Tyson Foods, Inc., 565 F.3d 769, 776 (10th Cir. 2009). “Because

mandatory preliminary injunctions are disfavored, before a district court may grant such relief,

the movant must make a heightened showing of the above four factors.” Id. (further citation

omitted); see also RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1209 (10th Cir. 2009) (observing

that the burden is on a plaintiff to show that the exigencies of the case needed extraordinary

preliminary injunction relief).

    III.      ANALYSIS

           Plaintiff rests his request for an injunction on two premises: 1) the search warrant was

invalid because it authorized or allowed the seizure of First Amendment protected materials; and

2) the search warrant and/or the Defendants’ execution of it violated Plaintiff’s First or Fourth



                                                    5
Amendment rights. Plaintiff asks the Court to enjoin the Defendants from using or possessing

First Amendment protected writings, items implicating his First Amendment associational rights,

and items videotaped or photographed during the search that involve his right to privacy.14

Plaintiff asks the Court to order Defendants to return the originals of all documents seized under

the search warrant and to provide any video recordings or photographs taken during the search.

Finally, Plaintiff asks the Court to prohibit the government from using any of the seized material

in a criminal proceeding. The relief Plaintiff requests asks in part for affirmative action from the

government and, therefore, is a request for a disfavored mandatory injunction. Thus, Plaintiff

bears the burden of making a heightened showing of the factors. Plaintiff does not meet his

burden on either claim.

         A. The First Amendment Claim

         Plaintiff’s First Amendment claim rests on his allegations that the use of the term “tax

defier” shows that law enforcement seized tax defier materials from his home based solely on

content expressing disagreement with the government’s taxing power. He asks the Court to order

the government to return the original of all documents seized as tax defier materials as well as

any materials implicating Plaintiff’s First Amendment associational rights. The Court has already

considered this argument and rejected it.

         In the Summary Judgment Order, the Court found that although the search warrant

described some documents as tax defier materials, the search warrant limited the tax defier

definition to those items that were potential evidence of a tax crime. Summary Judgment Order

(Doc. 46) at p. 23. In so ruling, the Court necessarily decided that the federal agents did not seize

those documents based on or in retaliation for their substantive content. Id. Similarly, the Court


14
  In this request Plaintiff references inventory items # 15-22 and 25 as well as electronic copies of publications and
records showing Plaintiff’s associations with others. Motion (Doc. 51) at 17-18.

                                                          6
found that the execution of the warrant did not implicate Plaintiff’s First Amendment freedom to

associate and his right to privacy because the warrant limited all seized items to evidence of tax

evasion and conspiracy. Id. at 21. Additionally, in its Denial Order, the Court ruled that the

government’s retention of either the originals or copies of seized documents does not violate

Plaintiff’s rights and does not constitute an ongoing harm as the government has returned either

the original or copies of all seized materials.

       In his Motion, Plaintiff raises a new argument: he alleges that a preliminary hearing was a

necessary precedent to seizure of materials described in a search warrant as tax defier

documents. He further asks to amend his Complaint to include this allegation. In their Response,

Defendants object to this argument because Plaintiff raises it for this first time in his Motion and

thereby asks for relief on a claim not in the Complaint. As the Court has already found that

agents seized items as evidence of a crime and not based on expressive content, Plaintiff’s First

Amendment rights are not implicated, and the Court will not address this argument further here.

       B. The Fourth Amendment Claim

       In his second claim, Plaintiff alleges that federal agents violated his Fourth Amendment

rights through an unconstitutional search and on those grounds asks for a preliminary injunction

forbidding the government from using any seized materials in a future criminal proceeding.

“’[B]ecause a showing of probable irreparable harm is the single most important prerequisite for

the issuance of a preliminary injunction, the moving party must first demonstrate that such injury

is likely before the other requirements’ will be considered.” First Western Capital Management

Company v. Malamed, 874 F.3d 1136, 1141 (10th Cir. 2017) (quoting Dominion Video Satellite,

Inc. v. Echostar Satellite Corp., 356 F.3d 1256, 1260 (10th Cir. 2004) (quotations omitted). “[A]

plaintiff satisfies the irreparable harm requirement by demonstrating ‘a significant risk that he or



                                                  7
she will experience harm that cannot be compensated after the fact by monetary damages.’”

RoDa Drilling Co., 552 F.3d at 1210 (quoting Greater Yellowstone Coal v. Flowers, 321 F.3d

1250, 1258 (10th Cir. 2003)) (further citation omitted). The harm cannot be speculative; the

injury must be “’certain, great, actual and not theoretical.’” New Mexico Dep’t of Game & Fish

v. United States Dep’t of the Interior, 854 F.3d 1236, 1251 (10th Cir. 2017) (quoting Heideman

v. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003). If a plaintiff does not show the

irreparable injury requirement, a court need not address the other preliminary injunction factors.

Id. at 1250.

       Citing Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114, 1128 (10th Cir. 2013),

Plaintiff argues that any violation of an asserted First Amendment constitutional right is per se

evidence of constitutional harm. If such a presumption were adopted, in effect it would relax the

Plaintiff’s burden on this factor, thereby creating a modified test. While the Tenth Circuit has

applied a modified test in the past, it recently concluded that Winter v. Natural Resources

Defense Counsel, 555 U.S. 7, 22 (2008) abrogated the modified approach. See Dine Citizens

Against Ruining Our Env’t v. Jewell, 839 F.3d 1276, 1282 (10th Cir. 2016) (explaining “any

modified test which relaxes one of the prongs for preliminary relief and thus deviates from the

standard test is impermissible.”). Even if the modified test still applied, it would not help

Plaintiff because he argues this presumption only as to the claimed violation of Plaintiff’s First

Amendment rights, not his Fourth Amendment rights. The Court has found that the execution of

the warrant did not violate Plaintiff’s First Amendment rights.

       Next, Plaintiff contends an unconstitutional search creates a prospective harm because the

government may use unconstitutionally obtained evidence in a future criminal prosecution. A

threat of future criminal proceedings is speculative and so does not constitute a harm sufficient to



                                                  8
satisfy Plaintiff’s burden of establishing the likelihood of irreparable harm.15 Moreover, the

Supreme Court has stated that use of evidence obtained in violation of the Fourth Amendment

does not itself violate the Constitution. Pennsylvania Bd. of Probation and Parole v. Scott, 524

U.S. 357, 361 (1988).

         Because the Plaintiff has not met his heightened burden in establishing irreparable harm

on his First Amendment Claim or his Fourth Amendment Claim, the Court will deny Plaintiff’s

request for a preliminary injunction.

         IT IS THEREFORE ORDERED THAT PLAINTIFF’S MOTION FOR PRELIMINARY

INJUNCTION (Doc. 51) is DENIED.

                                                         ________________________________________
                                                         SENIOR UNITED STATES DISTRICT JUDGE




15
  Defendants also argue that Plaintiff’s Motion is improper as to them because if the Court granted Plaintiff’s request for a
preliminary injunction, they could not comply with it as it is the government that holds the seized materials and not them
individually. Because the Court has decided the Motion on other grounds, it will not address that argument here.


                                                             9
